       Case 4:20-cv-08196-DMR Document 1 Filed 11/20/20 Page 1 of 55




 1
     GUTRIDE SAFIER LLP
 2   Seth A. Safier (State Bar No. 197427)
       seth@gutridesafier.com
 3   Todd Kennedy (State Bar No. 250267)
       todd@gutridesafier.com
 4
     100 Pine Street, Suite 1250
 5   San Francisco, California 94111
     Telephone: (415) 639-9090
 6   Facsimile: (415) 449-6469
     Attorneys for Plaintiffs
 7

 8
                          UNITED STATES DISTRICT COURT
 9                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
10                              SAN FRANCISCO DIVISION
11
     Jasen Silver; Jill Lienhard;            Case No. _______________
12   Patricia Tysinger; Victoria Waters;
     and Alaina Jones, on behalf of
13   themselves and those similarly          Class Action Complaint
     situated,
14
                            Plaintiffs,
                                             Jury Trial Demanded
15             v.
16
     Stripe, Inc.,
17                         Defendant.
18

19

20

21

22

23

24

25

26
       Case 4:20-cv-08196-DMR Document 1 Filed 11/20/20 Page 2 of 55




 1            Plaintiffs Jasen Silver, Jill Lienhard, Patricia Tysinger, Victoria Waters,
 2   and Alaina Jones bring this action on behalf of themselves and all others similarly
 3   situated against Stripe, Inc. Plaintiffs’ allegations against Stripe are based upon
 4   information and belief and upon investigation of Plaintiffs’ counsel, except for
 5   allegations specifically pertaining to Plaintiffs, which are based upon Plaintiffs’

 6   personal knowledge.

 7
                                           Introduction
 8
         1.       Stripe is one of the largest online payment processors in the world, with
 9
     millions of corporate customers of all sizes. Many of Stripe’s customers are
10
     merchants who operate popular websites and mobile applications, such as
11
     Instacart.
12
         2.       Stripe achieved commercial success by creating software code designed
13
     to enable merchants to easily integrate Stripe’s payment platform into their
14
     applications. To that end, Stripe provides comprehensive documentation to its
15
     customers, describing how to integrate payment forms into their websites and
16
     applications using the Stripe code.
17
         3.       One of Stripe’s most popular offerings is Stripe Elements. When a
18
     merchant successfully integrates the Stripe software code into a website or mobile
19
     application, consumers who desire to pay for a product or service are presented
20
     with Stripe Elements payment forms created by Stripe and rendered by the user’s
21
     browser or mobile application executing the Stripe code. The payment forms
22
     require the consumer to provide a variety of sensitive information, such as name
23
     and address, telephone number, email address, and, of course, complete credit
24
     card information.
25
         4.       Although consumers using merchants’ websites and mobile
26


                                                                Class Action Complaint, p. 1
       Case 4:20-cv-08196-DMR Document 1 Filed 11/20/20 Page 3 of 55




 1   applications reasonably expect that they are communicating directly with the
 2   merchant, Stripe’s software code is designed to enable Stripe’s computer network
 3   to intercept those communications and redirect them to Stripe’s computer
 4   network. Stripe, however, designed Elements to omit all Stripe branding from its
 5   payment forms. Accordingly, the consumer has no idea that Stripe is involved in
 6   the transaction in any way, let alone that Stripe will be obtaining, storing, and
 7   evaluating the consumer’s sensitive communications and information.
 8         5.       But Stripe goes far beyond collecting consumers’ sensitive payment
 9   information. Stripe also collects and indefinitely stores sensitive information such
10   as:
11              •    the consumer’s IP address;
12              •    the geolocation of the consumer and his or her device;
13              •    the name of the consumer’s bank or card issuer;
14              •    whether or not the consumer had sufficient funds for the transaction;
15              •    other processing codes returned by the consumer’s bank, such “do not
16                   honor” codes or those relating to stolen cards; and
17              •    whether the consumer later disputes the charge.
18         6.       The Stripe code also surreptitiously installs tracking cookies on
19   consumers’ computers and mobile devices, so that Stripe can track their
20   purchasing behavior across its vast merchant network.
21         7.       Stripe does not use consumers’ private information simply for the
22   purposes of processing the payments in question. Instead, Stripe indefinitely
23   stores the information, correlates all payments from the consumer made across its
24   entire platform, and then—without informing the consumer—provides much of it
25   to its other merchants. For example, once a consumer has submitted a payment
26


                                                                  Class Action Complaint, p. 2
      Case 4:20-cv-08196-DMR Document 1 Filed 11/20/20 Page 4 of 55




 1   using Instacart, any of Stripe’s millions of other merchant customers will then be
 2   able to access the consumer’s private information pertaining to that payment, as
 3   well as any other payment that Stripe processed for that consumer.
 4       8.    For example, Stripe creates a “Risk Insights” profile for each
 5   consumer, and provides it to any of its customers who deal with that consumer:
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


                                                             Class Action Complaint, p. 3
       Case 4:20-cv-08196-DMR Document 1 Filed 11/20/20 Page 5 of 55



           Figure 1: Stripe Radar Dashboard (consumer identifying information blurred)
 1

 2       9.     In addition to providing this private information to its merchant
 3   customers, Stripe also uses it to assess the risk of financial transactions the
 4   consumer attempts to make in the future. Specifically, Stripe uses the information
 5   to assign a Risk Score to each of the consumer’s transactions, so that those
 6   transactions can be accepted or rejected by Stripe or its merchants.
 7       10.    At no time does Stripe inform consumers who use its Elements
 8   payment forms: (i) that Stripe will intercept communications that consumers
 9   believe are being sent exclusively to merchants; (ii) that its software code is
10   causing their devices to connect to Stripe’s computer servers; (iii) that Stripe is
11   placing tracking cookies on consumers’ computers; (iv) that its software code is
12   rendering the payment forms that are displayed to consumers; (v) that the
13   sensitive information in the payment forms will be sent to Stripe; (vi) that
14   sensitive information not expressly inputted by the consumer—such as IP address,
15   operating system, and geolocation data—will also be collected from the consumer
16   by Stripe; (vii) that Stripe will indefinitely store that sensitive information; (viii)
17   that Stripe will use consumers’ information to assign Risk Scores to consumers,
18   which could subsequently be communicated to other merchants and used to deny
19   consumers’ future payment attempts; (ix) that Stripe will track consumers’
20   behavior across millions of website and mobile applications; and (x) that Stripe
21   will make consumers’ sensitive information available to any of its millions of
22   customers who will accept payment—or who have already accepted payment—
23   from those consumers.
24
                                             Parties
25
         11.    Plaintiff Jasen Silver is, and was at all relevant times, an individual and
26


                                                                 Class Action Complaint, p. 4
      Case 4:20-cv-08196-DMR Document 1 Filed 11/20/20 Page 6 of 55




 1   resident of California. Mr. Silver currently resides in San Jose, California.
 2       12.   Plaintiff Jill Lienhard is, and was at all relevant times, an individual
 3   and resident of California. Ms. Lienhard currently resides in Arroyo Grande,
 4   California.
 5       13.   Plaintiff Patricia Tysinger is, and was at all relevant times, an
 6   individual and resident of Florida. Ms. Tysinger currently resides in Lehigh
 7   Acres, Florida.
 8       14.   Plaintiff Victoria Waters is, and was at all relevant times, an individual
 9   and resident of Washington. Ms. Waters currently resides in Seattle, Washington.
10       15.   Plaintiff Alaina Jones is, and was at all relevant times, an individual
11   and resident of Utah. Ms. Jones currently resides in Orem, Utah.
12       16.   Defendant Stripe, Inc. is a Delaware limited liability company with its
13   principal place of business in San Francisco, California.
14
                                  Jurisdiction and Venue
15
         17.   This Court has subject matter jurisdiction over this action pursuant to
16
     the Class Action Fairness Act, 28 U.S.C. Section 1332(d)(2)(A) because: (i) there
17
     are 100 or more class members, and (ii) there is an aggregate amount in
18
     controversy exceeding $5,000,000, exclusive of interest and costs.
19
         18.   This Court has supplemental jurisdiction over any state law claims
20
     pursuant to 28 U.S.C. Section 1367.
21
         19.   The injuries, damages and/or harm upon which this action is based
22
     occurred or arose out of activities engaged in by Stripe within, affecting, and
23
     emanating from the State of California. Stripe regularly conducts and/or solicits
24
     business in, engages in other persistent courses of conduct in, and/or derives
25
     substantial revenue from products provided to persons in the State of California.
26


                                                                 Class Action Complaint, p. 5
      Case 4:20-cv-08196-DMR Document 1 Filed 11/20/20 Page 7 of 55




 1   Stripe has engaged, and continues to engage, in substantial and continuous
 2   business practices in the State of California.
 3       20.    Venue is proper in this District pursuant to 28 U.S.C. Section
 4   1391(b)(2) because a substantial part of the events or omissions giving rise to the
 5   claims occurred in the state of California, including within this District.
 6       21.    Plaintiffs accordingly allege that jurisdiction and venue are proper in
 7   this Court.
 8
                                   Substantive Allegations
 9

10       A.     Stripe Surreptitiously Intercepts Consumers’ Communications and
                Collects their Private Information When They Make Online
11              Payments to Merchants.
12       22.    Stripe Elements is Stripe’s premier payment processing offering. The
13   product is designed to enable merchants to avoid the technical difficulties
14   associated with developing and deploying their own payment forms into their
15   websites and mobile applications. Merchants can simply integrate the Stripe
16   software code into their websites and applications to enable Stripe to display
17   payment forms to consumers. Stripe handles the collection and validation of the
18   consumer’s payment information, as well as processing the payment.
19       23.    To integrate Stripe Elements into its website, a merchant must include a
20   link to “Stripe.js”—a software module developed by Stripe and hosted at Stripe’s
21   computer network—in the code of the merchant’s website. This link, which is
22   invisible to the consumer, causes the consumer’s browser to load and execute the
23   Stripe.js code. The Stripe.js code includes code for the execution and
24   customization of Stripe Elements, as well as code that, as explained in more detail
25   below, enables Stripe to intercept communications that consumers reasonably
26   believe will be sent directly to the merchant. To integrate payment forms into


                                                               Class Action Complaint, p. 6
      Case 4:20-cv-08196-DMR Document 1 Filed 11/20/20 Page 8 of 55




 1   mobile device applications, merchants use the Stripe Development Kits
 2   (“SDKs”), which includes the code that enables Stripe to intercept
 3   communications that consumers reasonably believe will be sent directly to the
 4   merchant.
 5       24.     Stripe Elements enables merchants to customize certain aspects of the
 6   payment forms, to match the look and feel of their websites and applications.
 7   Stripe’s documentation states: “Elements are completely customizable. You can
 8   style Elements to match the look and feel of your site, providing a seamless
 9   checkout experience for your customers.” (https://stripe.com/docs/stripe-js)
10       25.     This customizability enables Stripe to present payment forms to
11   consumers in such a way that consumers have no way to discern that Stripe is
12   involved in the transaction. To the consumer, the Stripe Elements payment forms
13   appear to be generated by the merchant itself.
14       26.     For example, consumers who order groceries on Instacart’s website are
15   presented with the following Stripe Elements payment form:
16

17

18

19

20

21

22

23

24

25

26


                                                             Class Action Complaint, p. 7
      Case 4:20-cv-08196-DMR Document 1 Filed 11/20/20 Page 9 of 55




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
                               Figure 2: Instacart Checkout Page
19

20       27.   In the above figure, the input elements corresponding to “Card
21   Number,” “Expiration,” “CVC”, “Billing Address”, and “Zip code” are Stripe
22   Elements, generated by Stripe’s software code and rendered by the consumer’s
23   browser. To the user, however, it appears that these input elements are generated
24   and provided by Instacart. Although it could easily do so, Stripe never causes its
25   name or logo—or any other disclosure regarding its involvement—to be displayed
26   to the consumer.


                                                               Class Action Complaint, p. 8
      Case 4:20-cv-08196-DMR Document 1 Filed 11/20/20 Page 10 of 55




 1       28.    Only a person with technical knowledge and special software tools
 2   could determine that the payment forms are generated by Stripe. As shown by the
 3   following screenshot from such a tool, the Instacart page above required the
 4   consumer’s browser to load over two dozen separate files from Stripe’s computer
 5   network:
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26        Figure 3: Assets loaded from Stripe during rendering of Instacart checkout page


                                                                 Class Action Complaint, p. 9
      Case 4:20-cv-08196-DMR Document 1 Filed 11/20/20 Page 11 of 55




 1       29.    When the consumer’s computer or mobile application loads the
 2   merchant’s payment page, the device also loads and executes the code contained
 3   in Stripe.js or, for mobile applications, the iOS or Android SDKs. Among other
 4   things, this causes a tracking cookie to be installed on the consumer’s device. For
 5   example, Stripe.js causes a tracking cookie to be installed which contains a field
 6   entitled “private_machine_identifier,” which uniquely identifies the consumer’s
 7   device, so that Stripe can track the consumer’s behavior across its vast merchant
 8   network.
 9       30.    When a consumer completes and submits the payment form, it appears
10   to the consumer that the information in the payment form will be sent directly to
11   the merchant. However, the software code of Stripe.js, the iOS and Android
12   SDKs, and Stripe Elements ensures that consumers’ communications—including
13   the private information in the payment form—are intercepted and rerouted to
14   Stripe’s computer servers at m.stripe.com. As Stripe says in its documentation, its
15   software code “tokenizes the sensitive information within an Element without
16   ever having it touch your [i.e., the merchant’s] server.”
17   (https://stripe.com/docs/stripe-js).
18       31.    But submitting the payment form also causes other private information
19   to be sent to Stripe, such as the consumer’s browser, device, IP address, and the
20   tracking cookie described above.
21
         B.     Stripe Discloses and Sells Consumers’ Sensitive Information to its
22              Customers, and Uses it to Assess Transaction Risk.

23       32.    Because millions of websites and mobile applications use Stripe to

24   process payments, Stripe has amassed an incredible amount of sensitive data

25   regarding consumers. Stripe leverages this data to assess the risk associated with

26


                                                             Class Action Complaint, p. 10
      Case 4:20-cv-08196-DMR Document 1 Filed 11/20/20 Page 12 of 55




 1   particular consumers and their transactions. Stripe states this clearly on its
 2   website:
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22   (https://stripe.com/radar)
23       33.    Although Stripe does not publish a comprehensive list of what data it
24   collects from consumers to asses risk, it is known that Stripe collects at least the
25   following data:
26


                                                              Class Action Complaint, p. 11
      Case 4:20-cv-08196-DMR Document 1 Filed 11/20/20 Page 13 of 55




 1      •   whether the consumer had ever disputed a previous Stripe charge;
 2      •   whether any previous early fraud warnings were associated with the
 3          consumer;
 4      •   the percentage of transactions that were authorized for the consumer over
 5          time;
 6      •   the number of cards that have been used at the consumer’s IP address;
 7      •   the consumer’s device brand and model, browser, and operating system;
 8      •   the number of declined cards that the consumer had used with Stripe;
 9      •   a record of when the consumer’s attempted purchases were declined; and
10      •   the consumer’s IP address and internet service provider.
11   (See supra, Fig. 1.)
12       34.    Stripe distills this information into a “Risk Score” for each consumer
13   and payment. Stripe then applies that Risk Score for future payments, and will
14   block payments with Risk Scores that exceed the default threshold that is set by
15   Stripe. Stripe also enables its more savvy customers to adjust that threshold:
16

17

18

19

20

21

22

23   (https://stripe.com/docs/radar/risk-settings).
24       35.    In addition to using this sensitive consumer information to assess risk
25   and predict fraud, Stripe makes that information available to its merchant
26


                                                             Class Action Complaint, p. 12
      Case 4:20-cv-08196-DMR Document 1 Filed 11/20/20 Page 14 of 55




 1   customers. In fact, the sensitive data shown in Figure 1 above (other than the
 2   transaction-specific data) could be accessed by any Stripe customer who
 3   processed a payment for that particular consumer.
 4
         C.     Stripe Does Not Inform Consumers About Its Activities.
 5
         36.    At no time does Stripe inform consumers of any of its activities with
 6
     respect to Stripe Elements. Specifically, it does not inform consumers (i) that
 7
     Stripe will intercept communications that consumers believe are being sent
 8
     exclusively to merchants; (ii) that its software code is causing their devices to
 9
     connect to Stripe’s computer servers; (iii) that Stripe is placing tracking cookies
10
     on consumers’ computers; (iv) that its software code is rendering the payment
11
     forms that are displayed to consumers; (v) that the sensitive information in the
12
     payment forms will be sent to Stripe; (vi) that sensitive information not expressly
13
     inputted by the consumer—such as IP address, operating system, and geolocation
14
     data—will also be collected from the consumer by Stripe; (vii) that Stripe will
15
     indefinitely store that sensitive information; (viii) that Stripe will use consumers’
16
     information to assign Risk Scores to consumers, which could subsequently be
17
     communicated to other merchants and used to deny consumers’ future payment
18
     attempts; (ix) that Stripe will track consumers’ behavior across millions of
19
     website and mobile applications; and (x) that Stripe will make consumers’
20
     sensitive information available to any of its millions of customers who will accept
21
     payment—or who have already accepted payment—from those consumers.
22
         37.    Because it is Stripe’s software code that is responsible for rendering the
23
     payment forms on consumers’ browsers, Stripe could have easily chosen to give
24
     the consumer some type of notice of its deep involvement in the transactions at
25
     issue. For example, Stripe could have included its logo on the forms, or a link to
26


                                                              Class Action Complaint, p. 13
      Case 4:20-cv-08196-DMR Document 1 Filed 11/20/20 Page 15 of 55




 1   its website, or privacy policy, or terms of use, or could have even simply caused
 2   the word “Stripe” to appear somewhere on or adjacent to the form. Stripe,
 3   however, deliberately chose to hide its involvement from consumers. Stripe did so
 4   to increase its profits, because (i) it understands that consumers value the privacy
 5   of their communications and do not wish those communications to be intercepted;
 6   (ii) it understands that consumers do not wish for their activities to be tracked
 7   across a vast network of third party merchants; and (iii) it wants to maximize the
 8   ability of its merchant customers to “white-label” payment forms, to make it
 9   appear to consumers that the merchants have the sophistication to handle
10   payments themselves and without extensive third party involvement.
11       38.   Stripe does not review its customers’ websites or mobile applications to
12   determine whether its customers have disclosed to consumers any of Stripe’s
13   activities with respect to their personal information.
14       39.   The vast majority of Stripe’s merchants do not inform consumers that
15   Stripe is involved in processing payments, let alone that Stripe will intercept their
16   communications, re-route their private information to Stripe’s computer network,
17   install tracking cookies on their devices, assign Risk Scores to their transactions,
18   and make their sensitive information available to other merchants. Indeed, even
19   Instacart—one of Stripe’s flagship customers—does not make any such
20   disclosure, even in its Terms of Service or Privacy Policy.
21       40.   Consumers using Stripe Elements are not required to agree with
22   Stripe’s Terms of Use or Privacy Policy. Indeed, at no time does Stripe even
23   display its Terms of Use or Privacy Policy to them.
24

25

26


                                                              Class Action Complaint, p. 14
      Case 4:20-cv-08196-DMR Document 1 Filed 11/20/20 Page 16 of 55




 1       D.       Plaintiffs’ Experiences

 2                 1.      Jasen Silver

 3       41.      Plaintiff Jasen Silver has purchased groceries using Instacart a number

 4   of times during the COVID-19 pandemic. Most recently, he purchased groceries

 5   from Instacart on or about November 10, 2020.

 6       42.      Mr. Silver has used both his laptop computer and his smart phone to

 7   purchase the groceries. To do so, he used the computer’s or smart phone’s

 8   browser to establish a secure, encrypted connection to Instacart at

 9   https://www.instacart.com.

10       43.      After adding groceries to his virtual shopping cart, Mr. Silver would

11   start the online checkout process, at which point he was presented with a checkout

12   screen substantially similar to the screen shown at Figure 2, supra.

13       44.      Mr. Silver believed that all aspects of the checkout screen were being

14   generated by Instacart, and sent over his browser’s encrypted connection with

15   Instacart.

16       45.      Mr. Silver was required to provide his private information in order to

17   complete the checkout process, including information such as his full name,

18   delivery address, billing address phone number, and credit card number,

19   expiration date, and CVV code. Mr. Silver provided this information, and then

20   clicked on the “Place order” button to submit it. When he did so, Mr. Silver

21   believed that this information would be sent directly to Instacart, through the

22   secure, encrypted connection that his computer browser had established with

23   Instacart.

24       46.      Although Mr. Silver was not aware of it, the Instacart checkout page

25   he visited contained a link to the Stripe.js and Stripe Elements software code,

26   which caused his computer browser to load and execute the code. Although it was


                                                              Class Action Complaint, p. 15
      Case 4:20-cv-08196-DMR Document 1 Filed 11/20/20 Page 17 of 55




 1   not disclosed to Mr. Silver, this code (i) enabled Stripe to intercept
 2   communications—including those with his private information—that he
 3   reasonably believed would be sent exclusively to Instacart; (ii) enabled Stripe to
 4   install and/or confirm the installation of a tracking cookie, containing a unique
 5   tracking code, on his computer; (iii) caused his computer browser to establish a
 6   connection with Stripe’s computer network; and (iv) generated the payment form
 7   input elements requiring Mr. Silver to enter his private information. When Mr.
 8   Silver submitted the form containing his private information to complete the
 9   checkout process, his private information was sent to Stripe’s computer network,
10   where it was stored, analyzed, and processed. Mr. Silver was never informed of
11   any of these facts. Indeed, Mr. Silver did not know that Stripe was involved in the
12   transaction at all, because it was never disclosed to him.
13       47.    Stripe has used Mr. Silver’s private information to assign a Risk Score
14   to his subsequent transactions with Instacart and/or with any other merchant that
15   uses the Stripe network. Stripe has also offered to make and/or actually made Mr.
16   Silver’s private information available to any of its merchant customers who
17   process payments by Mr. Silver.
18       48.    Had Mr. Silver known that Stripe would install a tracking cookie on his
19   computer browser, for the purpose of tracking him across potentially hundreds of
20   thousands, if not millions, of websites, Mr. Silver would not have purchased
21   groceries using Instacart.
22       49.    Had Mr. Silver known that Stripe would collect, store, and analyze his
23   private information to increase its own profits, Mr. Silver would not have
24   purchased groceries using Instacart.
25

26


                                                              Class Action Complaint, p. 16
      Case 4:20-cv-08196-DMR Document 1 Filed 11/20/20 Page 18 of 55




 1       50.      Had Mr. Silver known that Stripe would offer to make his private
 2   information to any of its millions of merchant customers with whom he may
 3   engage in a subsequent financial transaction, Mr. Silver would not have purchased
 4   groceries using Instacart.
 5
                   2.      Jill Lienhard
 6
         51.      Plaintiff Jill Lienhard has purchased groceries using Instacart on a few
 7
     occasions, including most recently on September 17, 2020.
 8
         52.      Ms. Lienhard has used both her desktop computer and her smart phone
 9
     to purchase the groceries. To do so, she used the computer’s or smart phone’s
10
     browser to establish a secure, encrypted connection to Instacart at
11
     https://www.instacart.com.
12
         53.      After adding groceries to her virtual shopping cart, Ms. Lienhard would
13
     start the online checkout process, at which point she was presented with a
14
     checkout screen substantially similar to the screen shown at Figure 2, supra.
15
         54.      Ms. Lienhard believed that all aspects of the checkout screen were
16
     being generated by Instacart, and sent over her browser’s encrypted connection
17
     with Instacart.
18
         55.      Ms. Lienhard was required to provide her private information in order
19
     to complete the checkout process, including information such as her full name,
20
     delivery address, billing address phone number, and credit card number,
21
     expiration date, and CVV code. Ms. Lienhard provided this information, and then
22
     clicked on the “Place order” button to submit it. When she did so, Ms. Lienhard
23
     believed that this information would be sent directly to Instacart, through the
24
     secure, encrypted connection that her computer browser had established with
25
     Instacart.
26


                                                               Class Action Complaint, p. 17
      Case 4:20-cv-08196-DMR Document 1 Filed 11/20/20 Page 19 of 55




 1       56.    Although Ms. Lienhard was not aware of it, the Instacart checkout page
 2   she visited contained a link to the Stripe.js and Stripe Elements software code,
 3   which caused her computer browser to load and execute the code. Although it was
 4   not disclosed to Ms. Lienhard, this code (i) enabled Stripe to intercept
 5   communications—including those with her private information—that she
 6   reasonably believed would be sent exclusively to Instacart; (ii) enabled Stripe to
 7   install and/or confirm the installation of a tracking cookie, containing a unique
 8   tracking code, on her computer; (iii) caused her computer browser to establish a
 9   connection with Stripe’s computer network; and (iv) generated the payment form
10   input elements requiring Ms. Lienhard to enter her private information. When Ms.
11   Lienhard submitted the form containing her private information to complete the
12   checkout process, her private information was sent to Stripe’s computer network,
13   where it was stored, analyzed, and processed. Ms. Lienhard was never informed
14   of any of these facts. Indeed, Ms. Lienhard did not know that Stripe was involved
15   in the transaction at all, because it was never disclosed to her.
16       57.    Stripe has used Ms. Lienhard’s private information to assign a Risk
17   Score to her subsequent transactions with Instacart and/or with any other
18   merchant that uses the Stripe network. Stripe has also offered to make and/or
19   actually made Ms. Lienhard’s private information available to any of its merchant
20   customers who process payments by Ms. Lienhard.
21       58.    Had Ms. Lienhard known that Stripe would install a tracking cookie on
22   her computer browser, for the purpose of tracking her across potentially hundreds
23   of thousands, if not millions, of websites, Ms. Lienhard would not have purchased
24   groceries using Instacart.
25

26


                                                              Class Action Complaint, p. 18
      Case 4:20-cv-08196-DMR Document 1 Filed 11/20/20 Page 20 of 55




 1       59.    Had Ms. Lienhard known that Stripe would collect, store, and analyze
 2   her private information to increase its own profits, Ms. Lienhard would not have
 3   purchased groceries using Instacart.
 4       60.    Had Ms. Lienhard known that Stripe would offer to make her private
 5   information to any of its millions of merchant customers with whom she may
 6   engage in a subsequent financial transaction, Ms. Lienhard would not have
 7   purchased groceries using Instacart.
 8
                 3.      Patricia Tysinger
 9
         61.    Plaintiff Patricia Tysinger has purchased groceries using Instacart on
10
     dozens of occasions, including most recently on or about October 30, 2020.
11
         62.    Ms. Tysinger has used both her laptop computer and her the Instacart
12
     mobile application on her smart phone to purchase the groceries. When she used
13
     her laptop computer, she used the computer’s browser to establish a secure,
14
     encrypted connection to Instacart at https://www.instacart.com. When she used
15
     the Instacart mobile application, it would establish a secure, encrypted connection
16
     to Instacart at instacart.com.
17
         63.    After adding groceries to her virtual shopping cart, Ms. Tysinger would
18
     start the online checkout process, at which point she was presented with a
19
     checkout screen substantially similar to the screen shown at Figure 2, supra.
20
         64.    Ms. Tysinger believed that all aspects of the checkout screen were
21
     being generated by Instacart, and sent over her browser’s encrypted connection
22
     with Instacart.
23
         65.    Ms. Tysinger was required to provide her private information in order
24
     to complete the checkout process, including information such as her full name,
25
     delivery address, billing address phone number, and credit card number,
26


                                                            Class Action Complaint, p. 19
      Case 4:20-cv-08196-DMR Document 1 Filed 11/20/20 Page 21 of 55




 1   expiration date, and CVV code. Ms. Tysinger provided this information, and then
 2   clicked on or pressed the “Place order” button to submit it. When she did so, Ms.
 3   Tysinger believed that this information would be sent directly to Instacart,
 4   through the secure, encrypted connection that her device had established with
 5   Instacart.
 6       66.      Although Ms. Tysinger was not aware of it, where she used her
 7   browser to access Instacart, the Instacart checkout page contained a link to the
 8   Stripe.js and Stripe Elements software code, which caused her device to load and
 9   execute the code. Likewise, when she used the Instacart mobile application, it
10   utilized the Stripe SDK code, which caused her device to load and execute that
11   code. Although it was not disclosed to Ms. Tysinger, the Stripe.js, Elements, and
12   SDK code (i) enabled Stripe to intercept communications—including those with
13   her private information—that she reasonably believed would be sent exclusively
14   to Instacart; (ii) enabled Stripe to install and/or confirm the installation of a
15   tracking cookie, containing a unique tracking code, on her device; (iii) caused her
16   device to establish a connection with Stripe’s computer network; and (iv)
17   generated the payment form input elements requiring Ms. Tysinger to enter her
18   private information. When Ms. Tysinger submitted the form containing her
19   private information to complete the checkout process, her private information was
20   sent to Stripe’s computer network, where it was stored, analyzed, and processed.
21   Ms. Tysinger was never informed of any of these facts. Indeed, Ms. Tysinger did
22   not know that Stripe was involved in the transaction at all, because it was never
23   disclosed to her.
24       67.      Stripe has used Ms. Tysinger’s private information to assign a Risk
25   Score to her subsequent transactions with Instacart and/or with any other
26


                                                               Class Action Complaint, p. 20
      Case 4:20-cv-08196-DMR Document 1 Filed 11/20/20 Page 22 of 55




 1   merchant that uses the Stripe network. Stripe has also offered to make and/or
 2   actually made Ms. Tysinger’s private information available to any of its merchant
 3   customers who process payments by Ms. Tysinger.
 4       68.   Had Ms. Tysinger known that Stripe would install a tracking cookie on
 5   her device, for the purpose of tracking her across potentially hundreds of
 6   thousands, if not millions, of websites, Ms. Tysinger would not have purchased
 7   groceries using Instacart.
 8       69.   Had Ms. Tysinger known that Stripe would collect, store, and analyze
 9   her private information to increase its own profits, Ms. Tysinger would not have
10   purchased groceries using Instacart.
11       70.   Had Ms. Tysinger known that Stripe would offer to make her private
12   information to any of its millions of merchant customers with whom she may
13   engage in a subsequent financial transaction, Ms. Tysinger would not have
14   purchased groceries using Instacart.
15
                 4.      Victoria Waters
16
         71.   Plaintiff Victoria Waters has purchased groceries using the Android
17
     Instacart mobile application on several occasions, including most recently on or
18
     about May 14, 2020.
19
         72.   Ms. Waters has used the Instacart application on both her mobile phone
20
     and tablet. When she did so, she understood that it would establish a secure,
21
     encrypted connection to Instacart at instacart.com.
22
         73.   After adding groceries to her virtual shopping cart, Ms. Waters would
23
     start the online checkout process, at which point she was presented with a
24
     checkout screen substantially similar to the screen shown at Figure 2, supra.
25

26


                                                            Class Action Complaint, p. 21
      Case 4:20-cv-08196-DMR Document 1 Filed 11/20/20 Page 23 of 55




 1       74.      Ms. Waters believed that all aspects of the checkout screen were being
 2   generated by Instacart, and sent over her device’s encrypted connection with
 3   Instacart.
 4       75.      Ms. Waters was required to provide her private information in order to
 5   complete the checkout process, including information such as her full name,
 6   delivery address, billing address phone number, and credit card number,
 7   expiration date, and CVV code. Ms. Waters provided this information, and then
 8   clicked on or pressed the “Place order” button to submit it. When she did so, Ms.
 9   Waters believed that this information would be sent directly to Instacart, through
10   the secure, encrypted connection that her device had established with Instacart.
11       76.      Although Ms. Waters was not aware of it, the Instacart mobile
12   application utilized the Stripe Android SDK code, which caused her device to
13   load and execute the code. Although it was not disclosed to Ms. Waters, this code
14   (i) enabled Stripe to intercept communications—including those with her private
15   information—that she reasonably believed would be sent exclusively to Instacart;
16   (ii) enabled Stripe to install and/or confirm the installation of a tracking cookie,
17   containing a unique tracking code, on her device; (iii) caused her device to
18   establish a connection with Stripe’s computer network; and (iv) generated the
19   payment form input elements requiring Ms. Waters to enter her private
20   information. When Ms. Waters submitted the form containing her private
21   information to complete the checkout process, her private information was sent to
22   Stripe’s computer network, where it was stored, analyzed, and processed. Ms.
23   Waters was never informed of any of these facts. Indeed, Ms. Waters did not
24   know that Stripe was involved in the transaction at all, because it was never
25   disclosed to her.
26


                                                              Class Action Complaint, p. 22
      Case 4:20-cv-08196-DMR Document 1 Filed 11/20/20 Page 24 of 55




 1       77.   Stripe has used Ms. Waters’s private information to assign a Risk Score
 2   to her subsequent transactions with Instacart and/or with any other merchant that
 3   uses the Stripe network. Stripe has also offered to make and/or actually made Ms.
 4   Waters’s private information available to any of its merchant customers who
 5   process payments by Ms. Waters.
 6       78.   Had Ms. Waters known that Stripe would install a tracking cookie on
 7   her device, for the purpose of tracking her across potentially hundreds of
 8   thousands, if not millions, of websites, Ms. Waters would not have purchased
 9   groceries using Instacart.
10       79.   Had Ms. Waters known that Stripe would collect, store, and analyze her
11   private information to increase its own profits, Ms. Waters would not have
12   purchased groceries using Instacart.
13       80.   Had Ms. Waters known that Stripe would offer to make her private
14   information to any of its millions of merchant customers with whom she may
15   engage in a subsequent financial transaction, Ms. Waters would not have
16   purchased groceries using Instacart.
17
                 5.      Alaina Jones
18
         81.   Plaintiff Alaina Jones has purchased groceries using the Instacart
19
     iPhone mobile application on several occasions, including most recently on or
20
     about November 18, 2020.
21
         82.   Ms. Jones has used the Instacart application on her mobile phone.
22
     When she did so, she understood that it would establish a secure, encrypted
23
     connection to Instacart at instacart.com.
24

25

26


                                                            Class Action Complaint, p. 23
      Case 4:20-cv-08196-DMR Document 1 Filed 11/20/20 Page 25 of 55




 1       83.      After adding groceries to her virtual shopping cart, Ms. Jones would
 2   start the online checkout process, at which point she was presented with a
 3   checkout screen substantially similar to the screen shown at Figure 2, supra.
 4       84.      Ms. Jones believed that all aspects of the checkout screen were being
 5   generated by Instacart, and sent over her device’s encrypted connection with
 6   Instacart.
 7       85.      Ms. Jones was required to provide her private information in order to
 8   complete the checkout process, including information such as her full name,
 9   delivery address, billing address phone number, and credit card number,
10   expiration date, and CVV code. Ms. Jones provided this information, and then
11   clicked on or pressed the “Place order” button to submit it. When she did so, Ms.
12   Jones believed that this information would be sent directly to Instacart, through
13   the secure, encrypted connection that her device had established with Instacart.
14       86.      Although Ms. Jones was not aware of it, the Instacart mobile
15   application utilized the Stripe iOS SDK code, which caused her device to load and
16   execute the code. Although it was not disclosed to Ms. Jones, this code (i) enabled
17   Stripe to intercept communications—including those with her private
18   information—that she reasonably believed would be sent exclusively to Instacart;
19   (ii) enabled Stripe to install and/or confirm the installation of a tracking cookie,
20   containing a unique tracking code, on her device; (iii) caused her device to
21   establish a connection with Stripe’s computer network; and (iv) generated the
22   payment form input elements requiring Ms. Jones to enter her private information.
23   When Ms. Jones submitted the form containing her private information to
24   complete the checkout process, her private information was sent to Stripe’s
25   computer network, where it was stored, analyzed, and processed. Ms. Jones was
26


                                                              Class Action Complaint, p. 24
      Case 4:20-cv-08196-DMR Document 1 Filed 11/20/20 Page 26 of 55




 1   never informed of any of these facts. Indeed, Ms. Jones did not know that Stripe
 2   was involved in the transaction at all, because it was never disclosed to her.
 3       87.      Stripe has used Ms. Jones’s private information to assign a Risk Score
 4   to her subsequent transactions with Instacart and/or with any other merchant that
 5   uses the Stripe network. Stripe has also offered to make and/or actually made Ms.
 6   Jones’s private information available to any of its merchant customers who
 7   process payments by Ms. Jones.
 8       88.      Had Ms. Jones known that Stripe would install a tracking cookie on her
 9   device, for the purpose of tracking her across potentially hundreds of thousands, if
10   not millions, of websites, Ms. Jones would not have purchased groceries using
11   Instacart.
12       89.      Had Ms. Jones known that Stripe would collect, store, and analyze her
13   private information to increase its own profits, Ms. Jones would not have
14   purchased groceries using Instacart.
15       90.      Had Ms. Jones known that Stripe would offer to make her private
16   information to any of its millions of merchant customers with whom she may
17   engage in a subsequent financial transaction, Ms. Jones would not have purchased
18   groceries using Instacart.
19
                                         Class Allegations
20
         91.      In addition to their individual claims, Plaintiffs bring this action
21
     pursuant to Rule 23 of the Federal Rules of Civil Procedure.
22
         92.      Plaintiffs bring this class action lawsuit on behalf of a proposed class of
23
     similarly situated persons, pursuant to Rule 23(b)(2) and (b)(3) of the Federal
24
     Rules of Civil Procedure, defined as follows:
25

26


                                                                 Class Action Complaint, p. 25
      Case 4:20-cv-08196-DMR Document 1 Filed 11/20/20 Page 27 of 55




 1              “The California Class”: All natural persons who, between
                November 19, 2016 and the present, submitted payment
 2              information via Stripe Elements or a Stripe Software
                Development Kit, while located in California.
 3
                “The Florida Class”: All natural persons who, between
 4              November 19, 2018 and the present, submitted payment
                information via Stripe Elements or a Stripe Software
 5              Development Kit, while located in Florida.
 6              “The Washington Class”: All natural persons who, between
 7              November 19, 2017 and the present, submitted payment
                information via Stripe Elements or a Stripe Software
 8              Development Kit, while located in Washington.

 9              “The Utah Class”: All natural persons who, between
                November 19, 2017 and the present, submitted payment
10              information via Stripe Elements or a Stripe Software
                Development Kit, while located in Utah.1
11

12       93.    This action has been brought and may properly be maintained as a class

13   action against Stripe because there is a well-defined community of interest in the

14   litigation and the proposed class is easily ascertainable.

15       94.    Numerosity: Plaintiffs do not know the exact size of the Classes, but

16   they estimate that each Class is composed of more than 5,000 persons. The

17   persons in each Class are so numerous that the joinder of all such persons is

18   impracticable and the disposition of their claims in a class action rather than in

19   individual actions will benefit the parties and the courts.

20       95.    Common Questions Predominate: This action involves common

21   questions of law and fact to the potential Classes because each class member’s

22   claim derives from the same unlawful practices of Stripe. The common questions

23   of law and fact predominate over individual questions, as proof of a common or

24      1
          As used in this Complaint, the term “California Class” shall specifically
     include Mr. Silver and Ms. Lienhard; the term “Florida Class” shall specifically
25   include Ms. Tysinger; the term “Washington Class” shall specifically include Ms.
     Waters; and the term “Utah Class” shall specifically include Ms. Jones. Each class
26   additionally includes those similarly situated.


                                                              Class Action Complaint, p. 26
      Case 4:20-cv-08196-DMR Document 1 Filed 11/20/20 Page 28 of 55




 1   single set of facts will establish the right of each member of the Classes to
 2   recover. The questions of law and fact common to the California Class include,
 3   but are not limited to, whether Stripe has violated Sections 631 and 635 of the
 4   California Invasion of Privacy Act; whether Stripe invaded the California Class
 5   members’ privacy rights in violation of the California Constitution; whether
 6   Stripe violated California’s Unfair Competition Law; and whether the California
 7   class members are entitled to actual damages, statutory damages, and/or equitable
 8   relief for these violations. The questions of law and fact common to the Florida
 9   Class includes, but are not limited to, whether Stripe violated the Florida Security
10   of Communications Act, and whether the class members are entitled to actual
11   and/or statutory damages for those violations. The questions of law and fact
12   common to the Washington Class includes, but are not limited to, whether Stripe
13   violated Section 9.73.030 of the Revised Code of Washington, and whether the
14   class members are entitled to actual and/or statutory damages, and attorneys’ fees
15   and costs, for those violations. The questions of law and fact common to the Utah
16   Class includes, but are not limited to, whether Stripe violated the Utah Notice of
17   Intent to Sell Nonpublic Personal Information Act, and whether the class
18   members are entitled to actual and/or statutory damages for those violations.
19       96.    Typicality: Plaintiffs’ claims are typical of the claims of other members
20   of each Class because, among other things, all such claims arise out of the same
21   unlawful course of conduct in which Stripe engaged. Plaintiffs and those similarly
22   situated used Stripe Elements and had their electronic communications
23   intercepted and disclosed to Stripe through the use of Stripe’s wiretaps.
24       97.    Adequacy of Representation: Plaintiffs will fairly and adequately
25   protect the interests of all class members because it is in their best interests to
26


                                                               Class Action Complaint, p. 27
      Case 4:20-cv-08196-DMR Document 1 Filed 11/20/20 Page 29 of 55




 1   prosecute the claims alleged herein to obtain full compensation due to them for
 2   the unfair and illegal conduct of which they complain. Plaintiffs also have no
 3   interests that are in conflict with, or antagonistic to, the interests of class
 4   members. Plaintiffs have retained highly competent and experienced class action
 5   attorneys to represent their interests and those of the classes. By prevailing on
 6   their own claims, Plaintiffs will establish Stripe’s liability to all class members.
 7   Plaintiffs and their counsel have the necessary financial resources to adequately
 8   and vigorously litigate this class action, and Plaintiffs and counsel are aware of
 9   their fiduciary responsibilities to the class members and are determined to
10   diligently discharge those duties by vigorously seeking the maximum possible
11   recovery for class members.
12       98.    Superiority: There is no plain, speedy, or adequate remedy other than
13   by maintenance of this class action. The prosecution of individual remedies by
14   members of the classes will tend to establish inconsistent standards of conduct for
15   Stripe and result in the impairment of class members’ rights and the disposition of
16   their interests through actions to which they were not parties. Class action
17   treatment will permit a large number of similarly situated persons to prosecute
18   their common claims in a single forum simultaneously, efficiently, and without
19   the unnecessary duplication of effort and expense that numerous individual
20   actions would engender. Furthermore, as the damages suffered by each individual
21   member of the classes may be relatively small, the expenses and burden of
22   individual litigation would make it difficult or impossible for individual members
23   of the class to redress the wrongs done to them, while an important public interest
24   will be served by addressing the matter as a class action.
25

26


                                                                Class Action Complaint, p. 28
      Case 4:20-cv-08196-DMR Document 1 Filed 11/20/20 Page 30 of 55




 1         99.   Plaintiffs are unaware of any difficulties that are likely to be
 2   encountered in the management of this action that would preclude its maintenance
 3   as a class action.
 4
     ///
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


                                                               Class Action Complaint, p. 29
      Case 4:20-cv-08196-DMR Document 1 Filed 11/20/20 Page 31 of 55




 1

 2                                 CAUSES OF ACTION

 3                                  First Cause of Action

 4                   Violation of the California Invasion of Privacy Act,
                                 California Penal Code § 631
 5
           (On Behalf of Mr. Silver, Ms. Lienhard, and the California Class)
 6
         100. Plaintiffs reallege and incorporate by reference all paragraphs alleged
 7
     herein.
 8
         101. The California Invasion of Privacy Act, codified at Cal. Penal Code §§
 9
     630 to 638, includes the following statement of purpose:
10
                The Legislature hereby declares that advances in science
11
                and technology have led to the development of new devices
12              and techniques for the purpose of eavesdropping upon
                private communications and that the invasion of privacy
13              resulting from the continual and increasing use of such
                devices and techniques has created a serious threat to the
14              free exercise of personal liberties and cannot be tolerated in
                a free and civilized society.
15
         102. To establish liability under section 631(a), a plaintiff need only
16
     establish that a defendant, “by means of any machine, instrument, contrivance, or
17
     in any other manner,” did any of the following:
18
                Intentionally taps, or makes any unauthorized connection,
19              whether physically, electrically, acoustically, inductively or
                otherwise, with any telegraph or telephone wire, line, cable,
20
                or instrument, including the wire, line, cable, or instrument
21              of any internal telephonic communication system,
                Or
22
                Willfully and without the consent of all parties to the
23              communication, or in any unauthorized manner, reads or
                attempts to read or learn the contents or meaning of any
24              message, report, or communication while the same is in
                transit or passing over any wire, line or cable or is being
25              sent from or received at any place within this state,
26              Or


                                                             Class Action Complaint, p. 30
      Case 4:20-cv-08196-DMR Document 1 Filed 11/20/20 Page 32 of 55




 1              Uses, or attempts to use, in any manner, or for any purpose,
                or to communicate in any way, any information so
 2              obtained,
                Or
 3
                Aids, agrees with, employs, or conspires with any person or
 4              persons to unlawfully do, or permit, or cause to be done
                any of the acts or things mentioned above in this section.
 5
     (Cal. Penal Code § 631(a).)
 6
         103. Section 631(a) is not limited to phone lines, but also applies to “new
 7
     technologies” such as computers, the Internet, and email. See Matera v. Google
 8
     Inc., 2016 WL 8200619, at *21 (N.D. Cal. Aug. 12, 2016) (CIPA applies to “new
 9
     technologies” and must be construed broadly to effectuate its remedial purpose of
10
     protecting privacy); Bradley v. Google, Inc., 2006 WL 3798134, at *5-6 (N.D.
11
     Cal. Dec. 22, 2006) (CIPA governs “electronic communications”); In re
12
     Facebook, Inc. Internet Tracking Litigation, 956 F.3d 589 (9th Cir. 2020)
13
     (reversing dismissal of CIPA and common law privacy claims based on
14
     Facebook’s collection of consumers’ Internet browsing history).
15
         104. The following items constitute “machine[s], instrument[s], or
16
     contrivance[s]” under the CIPA (and even if they do not, Stripe’s deliberate and
17
     purposeful scheme that facilitated its interceptions falls under the broad statutory
18
     catch-all category of “any other manner”): (i) Stripe.js, Stripe Elements, and the
19
     Stripe SDKs, including the software code modules therein that are designed to
20
     intercept, collect, transmit, and track consumers’ private information; (ii) Stripe
21
     Radar, including the software code modules therein that are designed to collect
22
     and/or transmit consumers’ private information; (iii) the Stripe computer servers,
23
     including the software code modules installed on those servers used to intercept,
24
     receive, transmit, read, track, analyze, and sell such private information; and (iv)
25
     the plan Stripe carried out to intercept, collect, transmit, read, track, analyze, and
26


                                                               Class Action Complaint, p. 31
      Case 4:20-cv-08196-DMR Document 1 Filed 11/20/20 Page 33 of 55




 1   sell the California Class members’ private information, even though they had not
 2   consented (collectively, the “Stripe Instruments”).
 3       105. The private information that was intercepted, collected, transmitted,
 4   received, tracked, and analyzed by the Stripe Instruments included at least the
 5   following information regarding each consumer:
 6      •   full name;
 7      •   home and/or delivery address;
 8      •   billing address;
 9      •   telephone number;
10      •   email address;
11      •   credit and/or debit card number, expiration date, and CVV number;
12      •   internet IP addresses;
13      •   the brand and model of the consumer’s computers or electronic devices;
14      •   the identities of the consumer’s browsers;
15      •   the operating systems that the consumer’s devices were using;
16      •   the unique tracking codes (entitled “private_machine_identifier”), which
17          enables Stripe to identify a particular consumer and track his or her
18          activities across its entire merchant network, enabling Stripe to gather
19          even more sensitive data about the consumer including, without limitation,
20          (i) the number of declined cards that the consumer has used with Stripe
21          merchants; (ii) how long ago one of the consumer's cards was last
22          declined; (iii) whether the consumer had ever disputed a previous Stripe
23          charge; (iv) whether any previous early fraud warnings were associated
24          with the consumer; (v) the percentage of transactions that were authorized
25

26


                                                            Class Action Complaint, p. 32
      Case 4:20-cv-08196-DMR Document 1 Filed 11/20/20 Page 34 of 55




 1          for the consumer over time; and (vi) the cards and other payment methods
 2          associated with the consumer’s IP address.
 3   (collectively, the information listed in the bullet points above shall be referred to
 4   as “Private Information.”)
 5       106. By enabling the Stripe Instruments to intercept, collect, transmit,
 6   receive, track, and analyze consumers’ Private Information without their consent,
 7   and by communicating and selling that Private Information to Stripe merchants,
 8   Stripe violated Section 631(a) of the Privacy Act. In particular, Stripe:
 9      •   intentionally tapped, electrically or otherwise, the lines and/or instruments
10          of internet communication being used by California Class members to
11          access merchant websites;
12      •   intentionally made unauthorized connections, electrically or otherwise,
13          with the lines and/or instruments of internet communication being used by
14          California Class members to access merchant websites;
15      •   willfully, and without the consent of California Class members, read and
16          learned the contents and/or meaning of their messages and
17          communications containing private information, while the same was in
18          transit or passing over lines of internet communication, or was being sent
19          from and received at locations in California;
20      •   used California Class members’ private information to increase Stripe’s
21          profits;
22      •   communicated and sold California Class members’ Private Information to
23          Stripe’s merchant customers; and
24

25

26


                                                              Class Action Complaint, p. 33
      Case 4:20-cv-08196-DMR Document 1 Filed 11/20/20 Page 35 of 55




 1       •   aided, agreed with, and conspired with other persons (including, without
 2           limitation, Instacart) to unlawfully do, permit, and cause to be done the
 3           above-listed activities.
 4       107. The California Class members have suffered loss by reason of these
 5   violations, including, but not limited to, (i) violation of their right to privacy; (ii)
 6   loss of value in their Private Information; and (iii) the price premium they were
 7   unknowingly charged by Instacart to compensate for Stripe’s fees, for if they had
 8   been informed regarding Stripe’s unauthorized activities, they would not have
 9   entered into financial transactions with merchants that use Stripe Elements.
10       108. The violation of section 631(a) constitutes an invasion of privacy
11   sufficient to confer Article III standing.
12       109. Unless enjoined, Stripe will continue to commit the illegal acts alleged
13   here. The California Class Members continue to be at risk because they frequently
14   use the internet to search for information about products and services. They
15   continue to desire to use the internet for that purpose, including for the purpose of
16   shopping for various products and services. Defendant Stripe has intentionally
17   designed Stripe Elements to omit reference to Stripe, and to appear as though
18   Stripe is not involved in the transaction. Accordingly, the California Class
19   Members have no practical way to know if their website communications will be
20   monitored or recorded by Stripe. Further, Stripe has already collected their Private
21   Information, and is currently sharing, and will continue sharing, that information
22   with its other merchant customers, unless and until enjoined by this Court.
23       110. The California Class Members seek all relief available under Cal. Penal
24   Code § 637.2, including injunctive relief and statutory damages of $5,000 per
25   violation.
26


                                                                Class Action Complaint, p. 34
      Case 4:20-cv-08196-DMR Document 1 Filed 11/20/20 Page 36 of 55




 1
                                   Second Cause of Action
 2
                     Violation of the California Invasion of Privacy Act,
 3                               California Penal Code § 635
 4             (On Behalf of Mr. Silver, Ms. Lienhard, and the California Class)

 5       111. Plaintiffs reallege and incorporate by reference all paragraphs alleged

 6   herein.

 7       112. California Penal Code § 635 provides as follows:

 8                Every person who manufactures, assembles, sells, offers for
                  sale, advertises for sale, possesses, transports, imports, or
 9                furnishes to another any device which is primarily or
                  exclusively designed or intended for eavesdropping upon
10
                  the communication of another, or any device which is
11                primarily or exclusively designed or intended for the
                  unauthorized interception or reception of communications
12                between cellular radio telephones or between a cellular
                  radio telephone and a landline telephone in violation of
13                Section 632.5, or communications between cordless
                  telephones or between a cordless telephone and a landline
14                telephone in violation of Section 632.6 , shall be punished
                  by a fine not exceeding two thousand five hundred dollars.
15
         113. Stripe intentionally manufactured, assembled, sold, offered for sale,
16
     advertised for sale, possessed, transported, imported, and/or furnished one or
17
     more wiretap devices (i.e., the Stripe Instruments, including the software code
18
     modules therein) primarily or exclusively designed or intended for eavesdropping
19
     upon the communication of another.
20
         114. In particular, the Stripe Instruments contain software code modules that
21
     are primarily or exclusively designed to intercept, collect, transmit, receive, and
22
     track communications that California Class members reasonably (but erroneously)
23
     believed would be sent directly and exclusively to the merchant. Further, although
24
     the California Class members intended to provide only information necessary for
25
     the purchase of products and services, and to provide that information directly and
26


                                                              Class Action Complaint, p. 35
      Case 4:20-cv-08196-DMR Document 1 Filed 11/20/20 Page 37 of 55




 1   exclusively to the merchant, the software code modules of the Stripe Instruments
 2   were designed to (and in fact did) intercept, collect, transmit, receive, track,
 3   analyze, and sell the Private Information of the California Class members.
 4       115. The California Class members did not consent to any of Stripe’s
 5   actions in implementing its wiretaps.
 6       116. The California Class members have suffered loss by reason of these
 7   violations, including, but not limited to, (i) violation of their right to privacy; (ii)
 8   loss of value in their Private Information; and (iii) the price premium they were
 9   unknowingly charged by Instacart to compensate for Stripe’s fees, for if they had
10   been informed regarding Stripe’s unauthorized activities, they would not have
11   entered into financial transactions with merchants that use Stripe Elements.
12       117. The violation of section 635 constitutes an invasion of privacy
13   sufficient to confer Article III standing.
14       118. Unless enjoined, Stripe will continue to commit the illegal acts alleged
15   here. The California Class Members continue to be at risk because they frequently
16   use the internet to search for information about products and services. They
17   continue to desire to use the internet for that purpose, including for the purpose of
18   shopping for various products and services. Defendant Stripe has intentionally
19   designed Stripe Elements to omit reference to Stripe, and to appear as though
20   Stripe is not involved in the transaction. Accordingly, the California Class
21   Members have no practical way to know if their website communications will be
22   monitored or recorded by Stripe. Further, Stripe has already collected their Private
23   Information, and is currently sharing, and will continue sharing, that information
24   with its other merchant customers, unless and until enjoined by this Court.
25

26


                                                                Class Action Complaint, p. 36
      Case 4:20-cv-08196-DMR Document 1 Filed 11/20/20 Page 38 of 55




 1       119. The California Class members seek all relief available under Cal.
 2   Penal Code § 637.2, including injunctive relief and statutory damages of $5,000
 3   per violation.
 4

 5                                 Third Cause of Action

 6               Violation of the Florida Security of Communications Act,
                                   Florida Statutes § 934
 7
                      (On Behalf of Ms. Tysinger and the Florida Class)
 8
         120. Plaintiffs reallege and incorporate by reference all paragraphs alleged
 9
     herein.
10
         121. Section 934 of the Florida Statutes provides for a civil cause of action
11
     against anyone who:
12
                 (a) Intentionally intercepts, endeavors to intercept, or
13               procures any other person to intercept or endeavor to
                 intercept any wire, oral, or electronic communication;
14
                 ….
15
                 (c) Intentionally discloses, or endeavors to disclose, to
16               any other person the contents of any wire, oral, or
                 electronic communication, knowing or having reason to
17               know that the information was obtained through the
                 interception of a wire, oral, or electronic communication in
18               violation of this subsection; [or]
19               (d) Intentionally uses, or endeavors to use, the contents of
                 any wire, oral, or electronic communication, knowing or
20               having reason to know that the information was obtained
                 through the interception of a wire, oral, or electronic
21               communication in violation of this subsection.
22   (Fla. Stat. § 934.03(1). See also Fla. Stat. § 934.10 (providing for civil cause of

23   action).)

24       122. Stripe intentionally intercepted and endeavored to intercept the

25   electronic communications of members of the Florida Class, including Ms.

26


                                                              Class Action Complaint, p. 37
      Case 4:20-cv-08196-DMR Document 1 Filed 11/20/20 Page 39 of 55




 1   Tysinger. In particular, Stripe intercepted and endeavored to intercept the Private
 2   Information of Florida Class members.
 3       123. Stripe intentionally disclosed, endeavored to disclose, to other persons
 4   the contents of the Florida Class members’ electronic communications, including
 5   their Private Information, knowing and/or having reason to know that the
 6   information was obtained through the interception their electronic
 7   communications. In particular, as discussed above (see supra, Substantive
 8   Allegations, Section B; Fig. 1), Stripe made the contents of these
 9   communications, including the Private Information, available to its other
10   merchants, including through its Radar product.
11       124. Stripe intentionally used, and endeavored to use, the contents of the
12   Florida Class members’ electronic communications, knowing and/or having
13   reason to know that the information was obtained through the interception their
14   electronic communications. In particular, as discussed above (see supra,
15   Substantive Allegations, Section B; Fig. 1), Stripe made the contents of these
16   communications, including the Private Information, available to its other
17   merchants, including through its Radar product. In addition, Stripe used the
18   contents in its machine learning algorithms to, among other things, assign Risk
19   Scores to transactions associated with the Florida Class members.
20       125. The Florida Class members did not consent to any of Stripe’s actions in
21   implementing its wiretaps and in providing and using their electronic
22   communications and Private Information.
23       126. Stripe’s conduct actually and proximately caused the Florida Class
24   members to lose money or property. Absent Stripe’s unfair and fraudulent
25   conduct, the Florida Class members would have behaved differently and would
26


                                                             Class Action Complaint, p. 38
      Case 4:20-cv-08196-DMR Document 1 Filed 11/20/20 Page 40 of 55




 1   not have entered into financial transactions with merchants who use Stripe
 2   Elements. Further, Stripe’s unlawful activities and use of the Florida Class
 3   members’ Private Information enabled it to charge transaction fees to merchants,
 4   the price of which the Florida Class members covered through increased merchant
 5   fees.
 6       127. The Florida Class members seek all relief available under Section 934
 7   of the Florida Statutes, including without limitation actual damages, and
 8   liquidated damages computed at the rate of $100 a day for each day of violation.
 9

10                                Fourth Cause of Action

11              Violation of the Revised Code of Washington § 9.73.030

12                (On Behalf of Ms. Waters and the Washington Class)
13       128. Plaintiffs reallege and incorporate by reference all paragraphs alleged

14   herein.

15       129. Section 9.73.030 of the Revised Code of Washington states as follows:

16              (1) Except as otherwise provided in this chapter, it shall be
                unlawful for any individual, partnership, corporation,
17              association, or the state of Washington, its agencies, and
                political subdivisions to intercept, or record any:
18
                (a) Private communication transmitted by telephone,
19              telegraph, radio, or other device between two or more
                individuals between points within or without the state by
20              any device electronic or otherwise designed to record
                and/or transmit said communication regardless how such
21
                device is powered or actuated, without first obtaining the
22              consent of all the participants in the communication;
                …
23
                (b)(3) Where consent by all parties is needed pursuant to
24              this chapter, consent shall be considered obtained whenever
                one party has announced to all other parties engaged in the
25              communication or conversation, in any reasonably effective
                manner, that such communication or conversation is about
26              to be recorded or transmitted: PROVIDED, That if the


                                                             Class Action Complaint, p. 39
      Case 4:20-cv-08196-DMR Document 1 Filed 11/20/20 Page 41 of 55




 1               conversation is to be recorded that said announcement shall
                 also be recorded.
 2
     (RCW § 9.73.030. See also RCW § 9.73.060 (providing for civil cause of
 3
     action).)
 4
         130. Stripe intercepted and recorded the private communications transmitted
 5
     by device between Washington Class members, on the one hand, and Instacart
 6
     (including individuals employed by Instacart), or the other hand, by using the
 7
     Stripe Instruments, which were designed to record and transmit said
 8
     communications, without obtaining the consent of Washington Class members.
 9
         131. Neither Instacart nor Stripe announced at any time that such
10
     communications would be recorded or transmitted to Stripe.
11
         132. Stripe’s conduct actually and proximately caused the Washington Class
12
     members to lose money or property. Absent Stripe’s unfair and fraudulent
13
     conduct, the Washington Class members would have behaved differently and
14
     would not have entered into financial transactions with merchants who use Stripe
15
     Elements. Further, Stripe’s unlawful activities and use of the Washington Class
16
     members’ Private Information enabled it to charge transaction fees to merchants,
17
     the price of which the Washington Class members covered through increased
18
     merchant fees.
19
         133. The Washington Class members seek all relief available under Section
20
     9.73.060 of the Revised Code of Washington, including without limitation actual
21
     damages; liquidated damages computed at the rate of $100 a day for each day of
22
     violation; reasonable attorneys’ fees; and other costs of litigation.
23

24

25

26


                                                              Class Action Complaint, p. 40
      Case 4:20-cv-08196-DMR Document 1 Filed 11/20/20 Page 42 of 55




 1                                 Fifth Cause of Action

 2               Violation of the Utah Notice of Intent to Sell Nonpublic
                      Personal Information Act, Utah Code § 13-37
 3
                      (On Behalf of Ms. Jones and the Utah Class)
 4
         134. Plaintiffs reallege and incorporate by reference all paragraphs alleged
 5
     herein.
 6
         135. Section 13-37-201 of the Utah Code states that each commercial entity
 7
     must, when certain conditions are met, provide the following specific notice to
 8
     consumers: “We may choose to disclose nonpublic personal information about
 9
     you, the consumer, to a third party for compensation.” (Utah Code § 13-37-
10
     201(3).)
11
         136. The Utah Code provides that the following conditions trigger the
12
     requirement to provide the notice to a person:
13
                (1)(a)(i) the commercial entity enters into a consumer
14              transaction with that person;
15              (ii) as a result of the consumer transaction described in this
                Subsection (1)(a), the commercial entity obtains nonpublic
16              personal information concerning that person; and
17              (iii) the commercial entity intends to or wants the ability to
                disclose the nonpublic personal information:
18                 (A) to a third party; and
19                 (B) for compensation; and

20                     (iv) the compensation described in Subsection
                (1)(a)(iii)(B):
21                       (A) is the primary consideration for the
                commercial entity disclosing the nonpublic personal
22
                information;
23                       (B) is directly related to the commercial entity
                disclosing the nonpublic personal information; and
24
                         (C) is not compensation received by the
25              commercial entity in consideration of a transaction
                described in Subsection (5).
26


                                                             Class Action Complaint, p. 41
      Case 4:20-cv-08196-DMR Document 1 Filed 11/20/20 Page 43 of 55




 1              (b) For purposes of this chapter, a commercial entity is
                considered to have obtained information as a result of a
 2              consumer transaction if:
                  (i) the person provides the information to the
 3
                commercial entity:
 4                        (A) at any time during the consumer transaction; and
 5                        (B) at the request of the commercial entity; or
                   (ii)
 6
                      (A) the commercial entity otherwise obtains the
 7              information; and

 8                     (B) but for the consumer transaction, the commercial
                entity would not obtain the information.
 9              ....
10              (5) Notwithstanding the other provisions of this section, a
                commercial entity is not required to provide notice under
11              this section if:
12                  (a) the disclosure of the nonpublic personal information
                is related to the third party providing to the commercial
13              entity:
                          (i) services, including business outsource services;
14
                          (ii) personal or real property; or
15
                          (iii) other thing of value; and
16                 (b) compensation received by the commercial entity as
                part of the transaction is received by the commercial entity
17              for or in consideration of the transaction described in
18              Subsection (5)(a).
     (Utah Code § 13-37-102. See also Utah Code § 13-37-202 (providing for civil
19
     cause of action).)
20
         137. Stripe’s activities meet the conditions recited above. First, Stripe is a
21
     “commercial entity” within the meaning of Utah Code § 13-37-102(2) because it
22
     engages in consumer transactions as part of its regular course of business, and
23
     because it has an office in Utah, at 1108 E. South Union Avenue, Midvale, Utah
24
     84047.
25

26


                                                                Class Action Complaint, p. 42
      Case 4:20-cv-08196-DMR Document 1 Filed 11/20/20 Page 44 of 55




 1       138. Second, Stripe entered into consumer transactions with the Utah Class
 2   members. The Utah Class members are consumers, and were shopping for goods
 3   and/or services, primarily for personal, family, or household purposes. After
 4   Stripe surreptitiously solicited their Private Information, including their credit and
 5   debit card information, they provided that information to complete their
 6   purchases. Other Private Information obtained by Stripe regarding the Utah Class
 7   members included information regarding their credit worthiness and purchasing
 8   patterns. Stripe directly benefitted from the consumer transactions, in part because
 9   it retained a percentage of those transactions as its fee.
10       139. Third, as a result of these consumer transactions, Stripe obtained the
11   Private Information of the Utah Class members.
12       140. Fourth, Stripe intended to and wanted the ability to disclose the Utah
13   Class members’ Private Information to third parties for compensation.
14   Specifically, Stripe intended to, wanted to, and in fact did, disclose the Private
15   Information to its third party merchant customers, as part of Stripe’s Payments
16   product offering to those customers (for which Stripe charges transaction fees), as
17   well as part of Stripe Radar (for which Stripe charges additional fees). The Private
18   Information includes, but is not limited to, the information shown in Figure 1
19   above.
20       141. Fifth, the compensation that Stripe received from its merchant
21   customers for the Private Information was the primary consideration for Stripe
22   disclosing the Private Information, and was directly related to Stripe disclosing it.
23   Indeed, Plaintiffs are aware of no other consideration that Stripe received for
24   disclosing the Private Information.
25

26


                                                                  Class Action Complaint, p. 43
      Case 4:20-cv-08196-DMR Document 1 Filed 11/20/20 Page 45 of 55




 1       142. Finally, the compensation that Stripe received for disclosing the Private
 2   Information was not related to the third parties (i.e., the merchants) providing
 3   services, personal or real property, or other thing of value to Stripe.
 4       143. Although Stripe was required to provide the Utah Class members with
 5   the notice set forth in Section 13-37-201(3) of the Utah Code, Stripe did not
 6   provide Utah Class members with that notice. In fact, Stripe intentionally masked
 7   its identity from the Utah Class members.
 8       144. The Utah Class members seek all relief available under Section 13-37-
 9   203 of the Utah Code, including without limitation $500 for each time Stripe
10   failed to provide the required notice, and court costs.
11

12
                                    Sixth Cause of Action
13
                   Invasion of Privacy Under California’s Constitution
14
           (On Behalf of Mr. Silver, Ms. Lienhard, and the California Class)
15
         145. Plaintiffs reallege and incorporate the paragraphs of this Class Action
16
     Complaint as if set forth herein.
17
         146. California’s constitution creates a right to privacy, and further creates a
18
     right of action against private entities such as Stripe.
19
         147. The principal purpose of this constitutional right is to protect against
20
     unnecessary information gathering, use, and dissemination by public and private
21
     entities, including Stripe.
22
         148. To plead a California constitutional privacy claim, a plaintiff must
23
     show an invasion of (i) a legally protected privacy interest; (ii) where the plaintiff
24
     had a reasonable expectation of privacy in the circumstances; and (iii) conduct by
25
     the defendant constituting a serious invasion of privacy.
26


                                                                Class Action Complaint, p. 44
      Case 4:20-cv-08196-DMR Document 1 Filed 11/20/20 Page 46 of 55




 1       149. Stripe has intruded upon the following legally protected privacy
 2   interests of the California Class members: (i) the California Wiretap Act as
 3   alleged above; (ii) the California Constitution, which guarantees Californians the
 4   right to privacy; and (iii) a Fourth Amendment right to privacy.
 5       150. The California Class members had a reasonable expectation of privacy.
 6   They directed their electronic devices to access the Instacart website, and to form
 7   an encrypted connection with that website, at https://www.instacart.com. When
 8   they were presented with the payment form on Instacart’s website, they
 9   reasonably expected that their Private Information would be sent, in encrypted
10   form, to Instacart. They reasonably expected that no third party, such as Stripe,
11   would intercept and obtain the Private Information they submitted using the
12   forms. They further reasonably expected that no third party, such as Stripe, would
13   obtain Private Information about them that was not included on the form, such as
14   their IP addresses, device identities, and operating systems. The California Class
15   members further reasonably expected that no one would make their Private
16   Information available to other merchants, as Stripe routinely does.
17       151. Stripe’s actions constituted a serious invasion of privacy in that it
18   invaded a zone of privacy protected by the Fourth Amendment (i.e., one’s
19   personal communications), and violated criminal laws on wiretapping and
20   invasion of privacy. These acts constitute an egregious breach of social norms that
21   is highly offensive.
22       152. Stripe’s intentional intrusion into the California Class members’
23   privacy was also highly offensive to a reasonable person in that Stripe violated
24   criminal and civil laws designed to protect individual privacy and against theft.
25

26


                                                             Class Action Complaint, p. 45
      Case 4:20-cv-08196-DMR Document 1 Filed 11/20/20 Page 47 of 55




 1       153. Stripe lacked a legitimate business interest in enabling the Stripe
 2   Instruments to intercept, collect, transmit, receive, track, analyze, and sell the
 3   Private Information of the California Class members without their consent.
 4       154. The California Class members have been damaged by Stripe’s invasion
 5   of their privacy and are entitled to just compensation and injunctive relief.
 6

 7
                                  Seventh Cause of Action
 8
                                  Intrusion Upon Seclusion
 9
           (On Behalf of Mr. Silver, Ms. Lienhard, and the California Class)
10
         155. Plaintiffs reallege and incorporate by reference all paragraphs alleged
11
     herein.
12
         156. A plaintiff asserting a claim for intrusion upon seclusion must plead (i)
13
     that the defendant intentionally intruded into a place, conversation, or matter as to
14
     which the plaintiff had a reasonable expectation of privacy; and (ii) that the
15
     intrusion was highly offensive to a reasonable person.
16
         157. By enabling the Stripe Instruments to intercept, collect, transmit,
17
     receive, track, and analyze consumers’ Private Information without their consent,
18
     and by communicating and selling that Private Information to Stripe merchants,
19
     Stripe intentionally intruded upon the solitude or seclusion of the California Class
20
     members, in that Stripe effectively placed itself in the middle of communications
21
     to which it was not invited, welcomed, or authorized.
22
         158. The California Class members did not consent to, authorize, or know
23
     about Stripe’s intrusion at the time it occurred. Further, they never agreed that
24
     Stripe could install a tracking cookie on their devices to track them across the
25
     Stripe merchant network, nor did they agree that Stripe could transmit, receive,
26


                                                               Class Action Complaint, p. 46
      Case 4:20-cv-08196-DMR Document 1 Filed 11/20/20 Page 48 of 55




 1   track, and analyze their private information, and disclose that information to other
 2   merchants in the Stripe network.
 3       159. Stripe’s intentional intrusion on the California Class members’ solitude
 4   or seclusion without consent would be highly offensive to a reasonable person.
 5   The California Class members reasonably expected, based on (i) the fact that they
 6   had established a secure, encrypted connection to the Instacart website; (ii) the
 7   fact that no disclosure was made to them that Stripe was involved in the
 8   transaction—indeed, Stripe did not even display its logo or the word “Stripe” at
 9   any point during the transactions at issue—that their Private Information would be
10   submitted exclusively to the merchant, and would be used only for the purpose of
11   making their purchase.
12       160. Stripe’s intentional intrusion into the California Class members’ private
13   conversations was highly offensive to a reasonable person in that it violated state
14   laws designed to protect individual privacy.
15       161. The surreptitious taking and disclosure of personal, confidential, and
16   private information from the California Class members was highly offensive
17   because it violated expectations of privacy that have been established by general
18   social norms. Privacy polls and studies consistently show that the overwhelming
19   majority of Americans believe one of the most important privacy rights is the
20   need for an individual’s affirmative consent before personal data is harvested or
21   shared.
22       162. Stripe intentionally engages in the misconduct alleged herein to
23   generate substantial profit, not only through its transaction fees, but also by
24   improving the functionality of its products by assessing Risk Scores, and by
25

26


                                                              Class Action Complaint, p. 47
      Case 4:20-cv-08196-DMR Document 1 Filed 11/20/20 Page 49 of 55




 1   selling consumers’ Private Information, through its Stripe Radar product, to Stripe
 2   merchants.
 3       163. As a result of Stripe’s actions, the California Class members have
 4   suffered harm and injury, including but not limited to the invasion of their privacy
 5   rights.
 6       164. Unwanted access to data by electronic or other covert means, in
 7   violation of the law or social norms is actionable under California law.
 8       165. The California Class members have been damaged as a direct and
 9   proximate result of Stripe’s invasion of their privacy and are entitled to just
10   compensation.
11       166. The California Class members seek appropriate relief for that injury,
12   including but not limited to damages that will reasonably compensate them for the
13   harm to their privacy interests as well as disgorgement of profits made by Stripe
14   as a result of its intrusions upon the California Class members’ privacy.
15

16
                                   Eighth Cause of Action
17
                     Violation of the California Unfair Competition Law,
18                          Cal. Bus. & Prof. Code § 17200, et seq.

19             (On Behalf of Mr. Silver, Ms. Lienhard, and the California Class)

20       167. Plaintiffs reallege and incorporate by reference all paragraphs alleged

21   herein.

22       168. Stripe is a “person” under Cal. Bus. & Prof. Code § 17201.

23       169. Stripe created and implemented a scheme to obtain the Private

24   Information from the California Class members through a pervasive pattern of

25   false and misleading omissions. Stripe concealed and failed to disclose to the

26   California Class members the following facts: (i) that the Stripe Elements forms


                                                              Class Action Complaint, p. 48
      Case 4:20-cv-08196-DMR Document 1 Filed 11/20/20 Page 50 of 55




 1   were being provided by Stripe; (ii) that Stripe would intercept the
 2   communications, including the Private Information, that California Class
 3   members reasonably believed would be sent directly and exclusively to the
 4   merchant; (iii) that Stripe would collect and store the California Class members’
 5   Private Information, including information entered by them in the forms, as well
 6   as other Private Information not expressly provided by them; (iv) that Stripe
 7   would install a tracking cooking on their devices and track their behavior across
 8   its entire merchant network; (v) that Stipe would sell and make that information
 9   available to its other customers; (vi) that Stripe would continue to monitor the
10   status of the transactions with their banks, including whether and why they
11   disputed the charges; or (vii) that Stripe would use the information to affect future
12   financial transactions performed by the California Class members. Indeed, Stripe
13   concealed and failed to disclose its identity to the California Class members; it did
14   not disclose that it was involved in the transactions at all.
15       170. These omissions were misleading and deceptive.
16       171. Stripe’s conduct was unfair and unconscionable, particularly because
17   Stripe intruded on communications that the California Class members reasonably
18   believed to be private, and also because Stripe made and/or offered to make their
19   Private Information available to any of its merchant customers who, at any time in
20   the past or future, were involved in a financial transaction with the California
21   Class members.
22       172. Stripe’s conduct was fraudulent and deceptive because the omissions at
23   issue were likely to, and in fact did, deceive reasonable consumers, including the
24   California Class members. Reasonable consumers, including the California Class
25   members, would have found it material to their purchasing decisions that Stripe
26


                                                               Class Action Complaint, p. 49
      Case 4:20-cv-08196-DMR Document 1 Filed 11/20/20 Page 51 of 55




 1   would intercept, collect, transmit, receive, track, and analyze consumers’ private
 2   information without their consent, and make that Private Information available to
 3   Stripe merchants. Knowledge of these facts would have been a substantial factor
 4   in the California Class members’ decisions to engage in financial transactions
 5   involving Stripe.
 6       173. Stripe owed the California Class members a duty to disclose these facts
 7   because they were exclusively known and/or accessible to Stripe, who had
 8   superior knowledge of its activities with respect to the private information of the
 9   California Class members; because Stripe actively concealed the facts; and
10   because Stripe intended for consumers to rely on the omissions in question.
11       174. As set forth above (see supra, Substantive Allegations, Section D), in
12   engaging in financial transactions using Stripe Elements, the California Class
13   members relied on Stripe’s omissions. Reasonable consumers would have been
14   expected to have relied on the omissions, particularly because they had directed
15   their browsers and/or mobile applications to visit and establish secure connections
16   to the merchant’s website, and because they were not informed that Stripe would
17   intercept and receive their communications, which they believed would be sent
18   directly and exclusively to the merchant over the secure connection with the
19   merchant website.
20       175. Stripe’s conduct was also unlawful in that it violated the following
21   statutes: the California Invasion of Privacy Act, Cal. Penal Code §§ 635 and 637;
22   the California Online Privacy Protection Act of 2003 (“CalOPPA”), Cal. Bus. &
23   Prof. Code § 22575 et seq.; and the California Consumer Privacy Act of 2018,
24   Cal. Bus. & Prof. Code § 1427 et seq.
25

26


                                                             Class Action Complaint, p. 50
      Case 4:20-cv-08196-DMR Document 1 Filed 11/20/20 Page 52 of 55




 1       176. Stripe engaged in conduct that is unfair and unconscionable because its
 2   activities with respect to California Class members’ Private Information offends
 3   public policy, is immoral unethical, oppressive, outrageous, unscrupulous, and
 4   substantially injurious, and has cause substantial harm that greatly outweighs any
 5   possible utility from the conduct.
 6       177. Stripe’s conduct actually and proximately caused the California Class
 7   members to lose money or property. Absent Stripe’s unfair and fraudulent
 8   conduct, Plaintiffs and Class Members would have behaved differently and would
 9   not have entered into financial transactions involving Stripe. Further, Stripe’s
10   unlawful activities and use of the California Class members’ Private Information
11   enabled it to charge transaction fees to merchants, the price of which the
12   California Class members covered through increased merchant fees.
13       178. The California Class members seek—on behalf of themselves and each
14   member of the class—restitution, injunctive relief, and reasonable attorneys’ fees,
15   as well as any other relief the Court may deem just or proper.
16

17
                                   Ninth Cause of Action
18
                                      Unjust Enrichment
19
                         (On Behalf of All Plaintiffs and Classes)
20
         179. Plaintiffs reallege and incorporate by reference all paragraphs alleged
21
     herein.
22
         180. Stripe created and implemented a scheme to increase its own profits
23
     through a pervasive pattern of false and misleading omissions. Stripe aimed to
24
     hide its identity from Plaintiffs and Class Members in order to collect, sell, and
25
     use their Private Information.
26


                                                             Class Action Complaint, p. 51
      Case 4:20-cv-08196-DMR Document 1 Filed 11/20/20 Page 53 of 55




 1       181. Stripe was unjustly enriched as a result of its wrongful conduct,
 2   including through its concealment and failure to disclose the following facts: (i)
 3   that the Stripe Elements forms were being provided by Stripe; (ii) that Stripe
 4   would intercept the communications, including the Private Information, that the
 5   Class Members reasonably believed would be sent directly and exclusively to the
 6   merchant; (iii) that Stripe would collect and store the Class Members’ private
 7   Information, including information entered by them in the forms, as well as other
 8   Private Information not expressly provided by them; (iii) that Stripe would install
 9   a tracking cooking on the Class Members’ devices and track their behavior across
10   its entire merchant network; (iv) that Stipe would make that information available
11   to its other customers; (v) that Stripe would continue to monitor the status of the
12   transactions with their banks, including whether and why they disputed the
13   charges; or (vi) that Stripe would use the information to affect future financial
14   transactions performed by the Class Members. Indeed, Stripe concealed and failed
15   to disclose its identity to the Class Members; it did not disclose that it was
16   involved in the transactions at all.
17       182. Stripe received a measurable benefit at the expense of the Class
18   Members in the form of fees associated with processing merchants’ payments, as
19   well as fees obtained by using the Class Members’ Private Information, and
20   selling the Private Information to its merchant customers, including by charging
21   fees for its Radar service.
22       183. Stripe appreciated, recognized, and chose to accept the monetary
23   benefits that the Class Members conferred onto Stripe at their detriment. These
24   benefits were the expected result of Stripe acting in its pecuniary interest at the
25   expense of the Class Members.
26


                                                              Class Action Complaint, p. 52
      Case 4:20-cv-08196-DMR Document 1 Filed 11/20/20 Page 54 of 55




 1       184. There is no justification for Stripe’s enrichment. It would be
 2   inequitable, unconscionable, and unjust for Stripe to be permitted to retain these
 3   benefits because the benefits were procured as a result of its wrongful conduct.
 4   The Class Members are entitled to restitution of the benefits Stripe unjustly
 5   retained and/or any amounts necessary to return the Class Members to the
 6   position they occupied prior to having their Private Information obtained by
 7   Stripe.
 8       185. The Class Members plead this claim separately as well as in the
 9   alternative to their other claims, as without such claims they would have no
10   adequate legal remedy.
11
                                    PRAYER FOR RELIEF
12
               WHEREFORE, Plaintiffs, on behalf of themselves and those similarly
13
     situated, respectfully request that the Court enter judgment against Defendant as
14
     follows:
15
               A. Certification of the proposed Classes, including appointment of
16
                  Plaintiffs’ counsel as class counsel;
17
               B. An award of compensatory damages, including statutory damages
18
                  where available, to Plaintiffs and the Class Members against
19
                  Defendant for all damages sustained as a result of Defendant’s
20
                  wrongdoing, in an amount to be proven at trial, including both pre- and
21
                  post-judgment interest thereon;
22             C. An order for full restitution;
23             D. An order requiring Defendant to disgorge revenues and profits
24                wrongfully obtained;
25             E. An order temporarily and permanently enjoining Defendant from
26                continuing the unlawful, deceptive, fraudulent, and unfair business


                                                             Class Action Complaint, p. 53
     Case 4:20-cv-08196-DMR Document 1 Filed 11/20/20 Page 55 of 55




 1          practices alleged in this Complaint;
 2       F. For reasonable attorneys’ fees and the costs of suit incurred; and
 3       G. For such further relief as this Court may deem just and proper.
 4

 5                         JURY TRIAL DEMANDED

 6       Plaintiffs hereby demand a trial by jury.
 7

 8

 9       Dated: November 19, 2020                     GUTRIDE SAFIER LLP
10                                                    /s Seth A. Safier
                                                      Seth A. Safier, Esq.
11                                                    Todd Kennedy, Esq.
                                                      100 Pine Street, Suite 1250
12                                                    San Francisco, CA 94111
13

14

15

16

17

18

19

20

21

22

23

24

25

26


                                                        Class Action Complaint, p. 54
